Citation Nr: 1809211	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and from October 1980 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Columbia, South Carolina certified this case to the Board on appeal. 

In October 2013, the Veteran testified at a Travel Board Hearing.  A transcript of the hearing is of record.  In July 2017, the Board notified the Veteran that the Veterans Law Judge who had conducted the October 2013 hearing was no longer employed at the Board.  This notice provided him with 30 days to elect to have another hearing.  The Veteran declined a second hearing in an August 2017 statement.  The Veteran has not subsequently expressed a desire for an additional hearing before the Board.  

The Board remanded the case in February 2014, March 2016, and September 2017.  The case now returns to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior remands in February 2014, March 2016, and September 2017 instructed the AOJ to obtain outstanding evidence including VA and private treatment records as indicated by the record or as reported on by the Veteran.  Such records as could be obtained have been obtained, and the Veteran has reported that he has nothing further to submit.  Regrettably, additional development is still required.  As explained below, before the Board may adjudicate the Veteran's appealed claim it must first afford the Veteran the benefit of a contemporaneous, adequate examination in furtherance of that claim.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

At his October 2013 hearing, the Veteran testified that he had been prescribed hearing aids, that his hearing had grown worse, and that his blindness made his hearing condition still more impairing since he could not see people to help in hearing what they said.  The record reflects that the Veteran is legally blind due to Stargardt's disease bilaterally, and that he is service-connected for this blindness.  

The Veteran was most recently afforded a VA hearing loss examination in May 2014.  Bilateral sensorineural hearing loss was found.  Upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
20
20
40
80
40
LEFT
15
25
20
75
85
51

The examination report states that the Veteran's language difficulties, cognitive problems, or inconsistent word recognition scores made combined use of word recognition scores with pure tone averages inappropriate.  Hence, word recognition scores were not provided.  

However, it is notable that the Veteran did not demonstrate word recognition impairment at his hearing conducted in October 2013, and similarly did not demonstrate word recognition impairment such as would have precluded him from discussing issues with VA clinicians subsequent to the May 2014 examination.  As, for example, the Veteran's treatment records include a record of a discussion between an occupational therapist and the Veteran in April 2015 regarding his qualifying for requested home adaptations based on service-connected blindness.  The record of a prior VA audiometric examination in October 2011 (associated with VA issuance of hearing aids in December 2011) includes word recognition testing.  Thus, the record reflects word comprehension on the part of the Veteran and prior successful word recognition testing, which together underscore the need for either word recognition score testing to support adjudication of the claim or an explanation from the VA examiner why, specifically, use of word recognition scores would be "inappropriate."  The May 2014 examiner's reliance on boilerplate language merely reciting various possible reasons for inappropriateness of a word recognition score does not constitute an explanation.  An adequate examination must support its conclusions with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Remand is required to remedy this examination deficiency.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Since considerable time has elapsed subsequent to the May 2014 examination, a new examination should be obtained, rather than merely requesting an addendum from the May 2014 examiner to explain why word recognition scores were not then obtained.  This is preferable particularly in light of the Veteran's levels of hearing impairment which, if they have slightly worsened since May 2014, may have approached a compensable level of impairment, with or without speech recognition scores.  

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran and his representative the opportunity to submit any additional evidence or argument in furtherance of the claim.  

2. The Veteran should be afforded a VA hearing loss examination to determine the current severity of his disability.  The claims file should be made available to and reviewed by the examiner for the examination.  All necessary tests and studies should be accomplished.  

Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  

The examiner must address the impact of the Veteran's hearing loss on his daily functioning and work capacity, with due consideration of any additional impact his hearing loss has as a result of the Veteran's blindness (such as inability to see people to aid in discerning what they are saying).  

If the examiner finds that word recognition testing cannot be accomplished, the examiner must provide a specific explanation why this is so.  

3.  The RO should readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss.  Unless the Veteran expresses satisfaction with the outcome of the adjudication and the level of benefits granted (unless no case in controversy remains), the Veteran and his authorized representative should be afforded a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




